MEMORANDUM**
Javier Amoldo Gonzalez appeals his conviction and the 120-month sentence imposed following his guilty plea to conspiracy to import and distribute cocaine, methamphetamine and marijuana, in violation of 18 U.S.C. § 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez’ counsel has submitted a brief stating that he has found no meritorious issues for review. No supplemental pro se brief has been filed. The government did not file a brief.
Because Gonzalez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we dismiss the appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000) (“Generally, courts will enforce a defendant’s waiver of his right to appeal if (1) the language of the waiver encompasses the defendant’s right to appeal on the grounds claimed on appeal, and (2) the waiver is knowingly and voluntarily made.”) (internal quotation marks and citation omitted).
Counsel’s motion to withdraw is GRANTED and the appeal is hereby DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.